Citation Nr: 0915950	
Decision Date: 04/28/09    Archive Date: 05/07/09

DOCKET NO.  06-01 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a stomach disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel







INTRODUCTION

The Veteran served on active duty from January 1982 to 
January 1985.

This matter comes to the Board of Veterans' Appeals 
("Board") on appeal from a September 2003 rating decision 
by the Department of Veterans Affairs ("VA") Regional 
Office ("RO") in St. Louis, Missouri, which denied the 
Veteran's request for service connection for a stomach 
disorder.  

In October 2008, the Board remanded the Veteran's claim to 
the Appeals Management Center ("AMC") for further 
development, specifically to afford the Veteran another VA 
medical examination.  This was accomplished, and in February 
2009, the AMC issued a Supplemental Statement of the Case 
("SSOC"), which continued to deny the Veteran's claim.  The 
claims folder has been returned to the Board for further 
appellate proceedings.


FINDING OF FACT

The competent medical evidence of record reveals that the 
Veteran does not have a current stomach disorder that is 
etiologically related to a disease or injury in service.


CONCLUSION OF LAW

A stomach disorder was not incurred in, or aggravated by 
active duty service.  38 U.S.C.A. §§ 1131 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2008).






REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 ("VCAA")

With respect to the Veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2008).

a.)	Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) ("Pelegrini II"), the United States Court of 
Appeals for Veterans Claims ("Court") held that VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his or her possession that pertains 
to the claim.  Element (4), the requirement of requesting 
that the claimant provide any evidence in his possession that 
pertains to the claim, was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23353 (final 
rule eliminating fourth element notice as required under 
Pelegrini, effective May 30, 2008).

In this case, VA essentially satisfied the notification 
requirements of the VCAA by means of letters dated May 2003 
and January 2009.  The RO informed the appellant of the types 
of evidence needed in order to substantiate his claim for 
service connection; the division of responsibility between 
the appellant and VA for obtaining the required evidence; and 
the RO requested that the appellant provide any information 
or evidence in his possession that pertained to such claim.  
38 U.S.C.A. §5103(a); 38 C.F.R. § 3.159(b).
On March 3, 2006, during the pendency of this appeal, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of  38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  In essence, the Court held that the VCAA notice 
must include notice that a disability rating and an effective 
date of the award of benefits will be assigned if service 
connection was awarded.

The Board finds that these notice requirements have been 
satisfied by the letter issued in January 2009.  This letter 
advised the Veteran as to the type of evidence needed to 
substantiate both the disability rating and effective date 
elements of his claim.  The issue on appeal was subsequently 
readjudicated by the agency of original jurisdiction; thus, 
any error as to the timeliness of notice is harmless.

        b.) Duty to Assist

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records, VA medical center 
("VAMC") treatment records, post-service private medical 
treatment records and a VA examinations report dated August 
2003 and January 2009.  Additionally, the claims file 
contains the Veteran's statements in support of his claim.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  
The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to the VCAA notice.  The purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his appealed claim.  Accordingly, the 
Board will proceed to a decision on the merits.


II. Applicable laws and regulations

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the Veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claims, in which case, the claims are 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for a disability 
resulting from personal injury suffered, or disease 
contracted, in the line of duty in the active military, 
naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002).  That an injury or disease occurred in service is not 
enough; there must be chronic disability resulting from that 
injury or disease.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b) 
(2008).  Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d) (2008).

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

That an injury was incurred in service is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity. 38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after military service, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

III. Analysis

The Veteran contends that he has a current stomach disorder 
that began during active service and has continued.  
Specifically, he claims that he was misdiagnosed during 
service as having a peptic ulcer, when he actually had 
Helicobacter ("H") pylori.  (See VA Form 9, February 2006.)  
He says that although the primary disorder resolved after he 
received treatment, he continues to stuffer from chronic 
stomach problems, including nausea and diarrhea.  (See VA 
examination report, January 2009.)

As an initial matter, the Board notes that the Veteran's 
December 1981 service enlistment examination revealed normal 
findings for all systems.  On the accompanying medical 
history report, he claimed that he had no current or prior  
stomach or intestinal problems.  In September 1982, however, 
he was seen at the troop medical clinic with complaints of 
stomach problems, including epigastric pain and vomiting 
blood three times during the previous month.  A stool 
hematest revealed negative findings.  He was treated with 
Mylanta and Donnatal tablets; there was no diagnosis.  He was 
seen at the clinic again in January 1983 with complaints of 
vomiting blood and stomach aches for the previous three 
weeks.  An upper gastrointestinal series revealed normal 
esophageal findings with no definitive abnormalities of the 
stomach noted.  The diagnosis was peptic ulcer disease.  The 
Veteran's November 1984 separation examination revealed 
normal findings for all systems other than a left knee scar.  
On his January 1985 medical history report, he wrote that he 
had experienced coughing up blood and stomach problems due to 
ulcers.  The examiner noted a history of an ulcer in 1982, 
but specifically noted that there was no sequelae.   

The claims folder indicates that following the Veteran's 
separation from service in January 1985, he was neither 
treated for, nor diagnosed with any stomach disorders until 
February 1998, when he was seen by Dr. Craig Barbieri with 
complaints of abdominal pain and nausea for two months and a 
past history of ulcers.  The physician diagnosed chronic 
abdominal pain and scheduled the Veteran to undergo several 
diagnostic tests.  In March 1998, he was seen by another 
physician and said that he had experienced several episodes 
of nausea, vomiting and weight loss over the previous several 
months since being involved in a motor vehicle accident in 
1987.  He denied any vomiting of blood (hematemesis), blood 
in his stool or black, tarry stools.  He was diagnosed with 
nausea, vomiting and weight loss of undetermined etiology 
with a previous history of peptic ulcer disease.  An 
abdominal ultrasound revealed normal findings; an 
esophagoduodenoscopy ("EGD") and stomach biopsy revealed 
mild chronic gastritis with superficial erosion and no 
evidence of malignancy.  A CLO test revealed positive 
findings for H. pylori.  

There is no evidence in the claims folder that the Veteran 
complained of, or received any further treatment for stomach 
problems after March 1998.

In August 2003, the Veteran was afforded a VA examination in 
conjunction with his service connection claim.  The examiner 
noted his history of a peptic ulcer in service and ulcerative 
gastritis after service.  He concluded, however, that the 
Veteran's previous stomach problems had resolved and that he 
had no upper gastroenterological symptomatology at that time.  

The Board notes that because it was unclear to what extent 
the VA examiner reviewed the Veteran's service and post-
service medical treatment records, the Veteran was afforded a 
second VA examination in January 2009.  That examiner noted 
that he had reviewed the Veteran's complete claims folder, 
including all medical records.  The Veteran reported no 
current gnawing or burning pain and no episodes of abdominal 
colic, vomiting or distension.  He also said that he had 
missed less than one week of work during the previous year 
due to stomach problems.  However, he claimed to have nausea, 
and one to three episodes of diarrhea per week.  Upon 
examination, the examiner noted that the Veteran was well-
nourished with no signs of significant weight loss or anemia.  
The diagnosis was gastritis due to H. pylori.  However, the 
examiner reviewed the current diagnostic test results, which 
indicated that the disorder had resolved and was no longer 
active.  He said that the Veteran's previous diagnosis of H. 
pylori had been treated with antibiotics and proton pump 
inhibitors in 1998 and that he had not been treated for the 
condition since that time.  Instead, he concluded that his 
stomach disorder was an acute condition that had been treated 
and resolved, and that his symptoms were merely temporary 
flare-ups.  Based on these findings, he opined that it was 
less likely than not that the Veteran's stomach disorder was 
caused by, or related to his military service.  

Based on a review of the complete evidence of record, the 
Board concludes that the competent medical evidence is 
against finding that the Veteran has a current stomach 
disorder that is related to service.  The Board notes that 
although the Veteran was diagnosed with a stomach disorder 
during service, and reported such on his separation medical 
history report, the greater weight of the competence evidence 
establishes that it was a temporary condition.  The examiner 
during the Veteran's separation examination noted a previous 
history of ulcers, but specifically concluded that there was 
no sequelae.  After separation from service in 1985, there is 
no documentation reflecting that the Veteran complained of, 
sought treatment for, or was diagnosed with a stomach 
disorder again until 1998, some 14 years after service.  In 
this regard, the Board notes that a prolonged period without 
medical complaint can be considered, along with other factors 
concerning a claimant's health and medical treatment during 
and after military service, as evidence of whether an injury 
or a disease was incurred in service which resulted in a 
chronic or persistent disability.  See Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000).  The amount of time that 
passed between service and the first treatment or documented 
complaint of record of stomach problems is evidence that 
weighs against the Veteran's claim.

Similarly, the Board notes that after receiving treatment for 
gastritis and H. pylori in March 1998, there is no competent 
evidence of record that the Veteran received treatment for, 
or was diagnosed with any further stomach disorders.  
Although he complained of stomach problems five years later 
during the August 2003 VA examination, and again during the 
January 2009 VA examination, the later examiner specifically 
concluded that the Veteran's current complaints were less 
likely related to his military service.

In addition to the medical evidence, the Board has considered 
the Veteran's contention that his stomach problems during 
service continued and have been chronic.  The Court has 
repeatedly held that a veteran is competent to describe 
symptoms of which he or she has first-hand knowledge.  See 
Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  The 
Board finds that symptoms such as nausea and vomiting are the 
type of symptoms that the Veteran is competent to describe.  
See Barr v Nicholson, 21 Vet. App. 303 (2007); see also 
Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  However, even 
when a veteran is asserting continuity of symptomatology 
after service, there still must be medical evidence relating 
a current disability to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997). As discussed above, a 
competent VA examiner weighed the complete evidence of 
record, including the results of diagnostic tests, and 
concluded that the Veteran's current complaints were 
temporary flare-ups of the infection that occurred in 1998, 
and that this infection was less likely the result of 
military service.  The Board finds that this opinion is the 
most probative evidence of record and ultimately outweighs 
the Veteran's lay reports.

Accordingly, the Board concludes that the preponderance of 
the evidence does not support the Veteran's claim of 
entitlement to service connection for a stomach disorder.  In 
arriving at the decision to deny the claim, the Board has 
considered the applicability of the "benefit-of-the-doubt 
rule" enunciated in 38 U.S.C.A. § 5107(b).  However, as 
there is not an approximate balance of evidence, that rule is 
not applicable in this case.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. 
Cir. 2001).


ORDER

Entitlement to service connection for a stomach disorder is 
denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


